Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such where the fungicidal composition is administered.  The formulation could be administered to a subject, a plant or a surface, however the claim makes the scope unclear.  Therefore, the metes and bounds of the method are unclear.  
Claim 1 also recites that the ethoxylated castor oils having a high and a low degree of ethoxylation can both be 20 mole which is confusing.  Therefore the metes and bounds of when the ethoxylated castor oil is has a high degree of ethoxylation versus a low degree of ethoxylation is unclear and the scope of the invention cannot be deciphered.
Claims 5 and 9-12 recite the improper Markush group language “the group formed by” which is unclear because the grouping is not in the form of a closed group of alternatives.  The grouping is therefore indefinite because the grouping is does not include proper Markush language thereby rendering the metes and bounds of the grouping unclear.  See MPEP 2173.05(h) for acceptable claim construction.
Claim 11 recites the treatment is carried out on horticultural crops which implies the treatment of plants, however the scope of the term “carried out on” is unclear because where the composition is applied is unclear.  Is the formulation applied to the locus of the plant, seeds of the plant or leaves of the plant?  The claims need to clearly define the scope of the invention applicant seeks to claim.  Furthermore, the claim lacks .
Claim 13 recites the limitation "the application of the product" in reference to the method of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the Cucurbitaceae" in reference to the method of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the product" in reference to the method of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 14 and 15 recite “a product dose application” which is indefinite.  The metes and bounds of the term cannot be deciphered.  It the product the same as the phytosanitary treatment or is the product and additional compound that is further added to the treatment.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-9 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belkind et al. (US 2013/0018107; published January 17, 2013) in view of Dufau et al. (US 6,291,401; patented September 18, 2001).
Applicant’s Invention
Applicant claims a method of treatment comprising administering a fungicidal composition comprising cinnamic aldehyde (20-55% by weight), a mixture of two ethoxylated castor oils with a degree of ethoxylation between 20 and 40 moles (20-40% by weight), C11-13 alcohols (25-40% by weight), terpene alcohols (5-10% by weight), calcium alkyl aryl sulfonate in solution (1-5% by weight) and ethoxylate castor oils with a degree of ethoxylation between 5 and 20 moles (0.4-2% by weight).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1-6 and 8, Belkind et al. teach a method of applying a formulation comprising cinnamaldehyde (cinamic aldehyde), Calsogen EH, emulsifier alkyl benzene sulfonate calcium salt and Surfonic CO surfactant comprising polyglycol esters of castor oil to areas in need of nematode treatment or protection (abstract).  Preferred formulations comprise 50-70% by weight cinammic aldehyde, 5-9% by weight alkyl benzene sulfonate calcium salt and 8-13% polyglycol esters of castor oil [0021-27].  The formulations are applied to suppress plant damage by 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Belkind et al. do not teach terpene alcohols and ethoxylated castor oil with a degree or ethoxylation between 5 and 20 moles.  It is for this reason Dufau et al. is joined.
With respect to claim 1, 7 and 9, Dufau et al. teach a composition containing a mixture of at least a fatty acid ester or alkoxylated fatty acid; and at least one terpenic derivative as an additive to enhance plant protective herbicides, fungicides, insecticides or regulating growth (abstract).  With respect to claims 13-15, the preferred composition consists of pine oil containing 90% terpenic alcohols and castor oil ethoxylated with 18/20 EO and herbicide with a dose ranging from 0.005-1.2 l/ha that is applied on wheat by spraying (Examples 1-4; Table I-IV; column 5, lines 36-40).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Belkind et al. and Dufau et al. are both drawn to plant treatment formulations comprising ethoxylated castor oil surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Belkind et al. and Dufau et al. to include terpene alcohols and ethoxylated castor oil with a degree of ethoxylate of 18-20 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Belkind et al. and Dufau et al. because Dufau et al. teach that terpenic alcohols and castor oil ethoxylated with 18/20 EO act as an additive to enhance plant protective properties of pesticide formulations.  

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belkind et al. (US 2013/0018107; published January 17, 2013) in view of Dufau et al. (US 6,291,401; patented September 18, 2001), as applied to claims 1-9 and 13-15, and in further view of Porter et al. (Handbook of Surfactants, Springer Science, 1991, pages 116-178).
Applicant’s Invention
Applicant claims a method of treatment comprising administering a fungicidal composition comprising cinnamic aldehyde (20-55% by weight), a mixture of two ethoxylated castor oils with a degree of ethoxylation between 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Belkind et al. and Dufau et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Belkind et al. and Dufau et al. do not teach optimizing the ethoxylation of castor oil to 9/10 EO.  It is for this reason that Porter et al. is joined.
Porter et al. teach methods of optimizing non-ionic surfactants by changing the EO content (page 116).  Low moles of 6 EO result in lower surface tension and higher moles of EO result in higher surface tension so increasing ethoxylation (Figure 7.4, pages 123-124).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Belkind et al., Dufau et al. and Porter et al. are drawn to the optimization of non-ionic surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Belkind et al., Dufau et al. and Porter et al. to include optimizing the ethoxylation of castor oil to 9/10 EO with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Porter et al. because adjusting the EO to a degree of ethoxylation from 9/10 EO from 20 EO would aid in achieving a lower surface tension and therefore aid in adjusting formulation properties of the final product.  

	Claims 11 and 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belkind et al. (US 2013/0018107; published January 17, 2013) in view of Dufau et al. (US 6,291,401; patented September 18, 2001), as applied to claims 1-9 and 13-15, and in further view of Hoffman et al. (Field tests with Kairomone-baited traps for cucumber beetles and corn rootworms in cucurbits, 1996).
Applicant’s Invention

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Belkind et al. and Dufau et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Belkind et al. and Dufau et al. do not teach treating Cucubitaeae, particularly cucumbers.  It is for this reason that Hoffman et al. is joined.
Hoffmann et al. teach methods of treating insects in cucumbers by using cinnamaldehyde (abstract).  Low moles of 6 EO result in lower surface 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Belkind et al., Dufau et al. and Hoffman et al. are drawn to the plant protection formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Belkind et al., Dufau et al. and Hoffman et al. to include treating curcurbits, such as cucumbers and melons with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hoffman et al. because cinnamaldehyde was known to aid in protecting curcubits from rootworms and beetles and would therefore been an effective treatment for protecting cucumbers and cantaloupes from pathogens.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/Primary Examiner, Art Unit 1617